DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Drawings objections and 35 USC 112 rejections have been withdrawn in light of the claim amendments received 11/12/2021.
Prior Art 
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.  Applicant argues, on page 14, that Hughes differs from what is required by claim 1.  Applicant states “Claim 1 requires that the adapted with it’s at least one contact element is contacted by the coiled electrode section directly”.  However, the word directly is not used in the claim and the claim language recites “at least one contact element which is connectable to an uncoiled conductor of the uncoiled electrode portion and is arranged on the base such that the coiled electrode portion contacts the at least one contact element in a position of use”.  Further, this is an open-ended recitation; claim 1 line 3 recites “the adapter comprising:”  Figure 7A demonstrates that the contact elements 71-74 are connected to the coil 700; the contact elements are also connected to the pins 142, 132 via the grooves 791 in which both the pins and contact elements are positioned within.  These elements are in contact; the claim limitations do not require direct contact.  The fact that the elements are all connected reads on the claim limitations as written.  
Applicant is reminded that the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-18 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes US 2015/0165217.
Regarding claims 1 and 20:  Hughes discloses an electromedical adapter 730 (figure 70 for electrical connection of a coiled electrode portion 700 (figure 7) to an uncoiled electrode portion 200 (figure 7) the adapter comprising: a base body (shown below in labeled figure 7), a contact element 71-74 (figure 7) which is connectable to an uncoiled conductor 111-114 (figure 7) of the uncoiled electrode portion 200 (figure 7) and is arranged on the base body (elements 71-74 are operatively placed into the grooves 711-714) such that the coiled electrode portion 701-704 (“filars”, figure 7) contacting the contact element 71-71 (figure 7) in a position of use encloses a longitudinal axis of the base body of the adapter 730 (figure 7) with at least one of the coiled conductor thereof (also see paragraphs 0046-0048). 
Regarding claim 2:  Hughes discloses wherein the base body has  a plug in region 711/714 and 790-791, and the contact elements 71/74 are arranged on an outer side of the plug in region, and the adapter 730 is configured to be plugged with said plug-in region into an inner longitudinal cavity  (lumen of 720, figure 7) defined by the coil conductor 700 in an attachment end of the coiled electrode portion for contacting the coiled electrode portion.  
Regarding claim 3:  Hughes discloses that the base body 730 is made of an electrically insulative material (paragraph 0046).
Regarding claim 4:  Hughes discloses that the contact elements 71-74 (figure 7) are contact sleeves (paragraph 0048) which is inserted into a retaining seat 711-714 (figure 7) of the base body and the contact elements 71-74 (figure 7) protrude radially outward from the retaining seat 711-714 (figure 7)  for contacting the coiled conductors 701-704 (figure 7) of the coiled electrode portion 700 (figure 7).
Regarding claim 5:  Hughes disclose a plurality of contact elements 71-74 (figure 7) and retaining seats 711-714 (figure 7) which are distributed around the axis of the adapter 700 (figure 7) body and one contact element 711-714 is arranged in one of the retaining seats 711-714 (figure 7, paragraph 0048), and the adapter 730 (figure 7( is adapted to have as many contact elements 71-74 as retaining seats 711-714 (figure 7). 
Regarding claim 8:  Hughes discloses the base body is cylindrical and has a round/circular cross section (see figure 7A-7B) in the plug in region (711-714/791/790, figure 7), the base body at a free end of the plug-in region has a chamber (lumens are shown at each end of the base body) for insertion of the base body into an inner longitudinal cavity of the coiled electrode portion 700 (700 has a lumen considered to be a cavity this corresponds to lumen 76 of the adapter 700). 
Regarding claim 9:  Hughes discloses an electromedical electrode comprising a coiled electrode portion 700 (figure 7) and an uncoiled electrode portion 200 (figure 7), the coiled electrode portion has coiled electrical conductors 701-704 (figure 7) and the uncoiled electrode portion 200 has uncoiled electrical conductors 111-114 (figure 7) and the conductors of the two electrode portions are electrically connected via an adapter 730 (figure 7A and paragraph 0046-0048).
Regarding claim 10:  Hughes discloses the coiled electrode portion 700 (figure 7A) is connectable in a reversibly and detachable manner to the adapter 730 (figure 7 see paragraph 0046 lumen 76 is sized in a key-wise manner to fit element 232, element 720 fits into lumen76 as well in a “passive fixation”); the adapter 730 has a base body, contact elements 71-74 (figure 7A) which is connectable to uncoiled conductors 701-704 (figure 7A) of the uncoiled electrode portion 700 and is arranged on the base body such that the coiled electrode portion 700 contacts the contact elements 71-74 in a position of use encloses a longitudinal axis of the base body of the adapter 730 with the coiled conductor (figure 7, paragraphs 0046-0048).
Regarding claim 11:  Hughes discloses that the coiled conductors 701-704 (figure 7A) of the coiled electrode portion 700 engages externally over a plug in region (considered to be the grooves 711-714) of the adapter 730 for contacting the uncoiled electrode portion 200 and the coiled electrode portion 700 for contacting the uncoiled electrode portion 200 is plugged with an attachment end thereof into a socked 790 (figure 7A) of the adapter (figure 7A).
Regarding claim 12:  Hughes discloses the uncoiled electrode portion 200 is formed by a lumen tube (paragraph 0043, figure 2B) with an outer lumen and the coiled conductors 111-114 are arranged thereon (figures 2B and 7A, paragraph 0043).
Regarding claim 13:  Hughes discloses that the uncoiled conductors 111-114 of the uncoiled electrode portion 200 has an end 112/122/132/142 (figures 2B and 7A paragraph 0046) which protrudes from the lumen tube (figure 2B) and is connected to a respective contact element 71-74 of the adapter (paragraph 0046-048).
Regarding claim 14:  Hughes discloses that the coiled conductors 111-114 of the coiled electrode portion 700 contact at least  two of the contact elements 71-74 of the adapter in a position of use (figure 7). 
    PNG
    media_image1.png
    741
    728
    media_image1.png
    Greyscale

Specifically regarding claims 7 and 16-18, these claims are drawn to a product-by-process (i.e. method of manufacture).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.  See MPEP 2113.  Therefore, claims 17-34 are rejected based on the same rejections found above.  
Specifically regarding the “or” language found throughout the claims (see claim 8 for an example).  The claim language which includes an “or” clause provides a choice “this” or “that”, in this case some of the language is not addressed in the above rejection because it is one or the other.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792